DETAILED ACTION
Claims 1-21 are pending examination in this Office action.
Claims 1, 14 and 15 are independent.
Claims19-21 are new.
This Office action is final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Specifically, amended claims 1, 14 and 15 introduce new matter by reciting “a plurality of line objects”.  The specification makes no mention of “line objects”.  It is unclear whether “line objects” are sections of a wire, objects associated with a line or wire, or some other type of object.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1, 14 and 15 recite “a plurality of line objects”.  The metes and bounds of the element “line objects” is unclear.  It is unclear whether “line objects” are sections of a wire, objects associated with a line or wire, or some other type of object.  The specification makes no mention of “line objects” and “line objects” does not have a widely accepted meaning in the art.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Messner (US Patent Publication 2019/0061269 A1).
The teachings of Messner from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1, Messner teaches a method for processing a digital representation of a 3D object comprising the act of:
Providing a wireframe representation of the 3D object, the wireframe representation defining at least one wire object comprising a plurality of line objects [Fig 1];
determining a slice of the 3d object to be processed [0056-0057; the structure defined with the graph data structure is divided into a series of slices . . . the 3D lattice structure is sliced];
determining for the determined slice, at least one intersection point defining an intersection of at least one of the plurality of line objects of the wireframe representation with the slice of the 3D object [0057; the kernel of the algorithm used to slice the 3D lattice structures: ray tracing to compute intersection points with multiple joints and struts along a single ray (slice)]; and 
the coordinates of the joints (intersection points) are stored as vertex data, the graph connectivity describes the strut positions and edge datasets describe the shape of each strut cross section] [0062; the plan considers the set of shapes that could potentially intersect and each line of pixels likewise considers only the corresponding set of possible shapes].
Claim 2 is rejected for the same reasons as disclosed in the previous Office action.
Regarding claim 21, Messner teaches the method according to claim 1, further comprising an act of determining, via a transformation of the at least one wire object, at least one other wire object defined within the wireframe representation of the 3D object [Fig 1; object is comprised of a plurality of wire objects].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, 8, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent Publication 2019/0061269 A1) in view of Guimbretiere, et al. (US Patent Publication 2019/0084224 A1).

Claims 3, 4, 8 and 17 are rejected as being obvious over Messner in view of Guimbretiere for the same reasons as disclosed in the previous Office action.
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Messner and Guimbretiere.  Messner teaches slicing methods for lattice structures and determining a shape of the structure to be manufactured based on characteristics of wires of a wireframe and the slices [Abstract, 0046, 0062].  Guimbretiere teaches another system for 3D printing wireframe meshes, using slicing to generate a wireframe, and determining shapes based on wire parameters [0075].  It would have been obvious to one of ordinary skill in the art to combine the teachings of Messner and Guimbretiere because they are both from the same field of endeavor (directed to 3D printing wireframe structures) and are directed to the same problem (determining the shape of the model to be printed from characteristics of a slice and/or wire of the wireframe).
Regarding claim 19, Messner teaches the method according to claim 1, and further teaches comprising an act of determining a shape associated with the at least one intersection point includes defining a shape to be rendered within the slice [0046; the coordinates of the joints (intersection points) are stored as vertex data, the graph connectivity describe the shape of each strut cross section] [0048].
Similarly, Guimbretiere teaches comprising an act of determining a shape associated with the at least one intersection point includes defining a shape to be rendered within the slice [0075; the coordinates convey the structure of the shape].

	Regarding claim 20, Messner in view of Guimbretiere teach the method according to claim 19, wherein the act of determining the shape to be rendered within the slice is based at least in part on an angle of intersection between the slice and the at least one of the plurality of line objects of the wireframe representation [Messner, 0031; the slice data structure defines each slice as a sequence of raster lines that are intersected at right angles.  The intersections of the raster and the right angle lines define pixels that store data indicating whether that pixel is or is not filled with material during the additive manufacturing process].
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Messner and Guimbretiere for the same reasons as disclosed above.

Claims 5-7, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent Publication 2019/0061269 A1) in view of Das, et al. (US Patent Publication 2016/0221262 A1).
Claims 5-7, 10-13 and 16 are rejected as being obvious over Messner in view of Das for the same reasons as disclosed in the previous Office action.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Das with Messner for the same reasons as disclosed in the previous Office action.


Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent Publication 2019/0061269 A1) in view of Ou, et al. (US Patent Publication 2016/0325505 A1).
Claims 3 and 9 are rejected as being obvious over Messner in view of Das for the same reasons as disclosed in the previous Office action.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ou with Messner for the same reasons as disclosed in the previous Office action.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent Publication 2019/0061269 A1) in view of Das, et al. (US Patent Publication 2016/0221262 A1) and further in view of Guimbretiere, et al. (US Patent Publication 2019/0084224 A1).
Claims 18 are rejected as being obvious over Messner in view of Das for the same reasons as disclosed in the previous Office action.	
It would have been obvious to one of ordinary skill in the art to combine the teachings of Das with Messner and Guimbretiere.  Messner teaches slicing methods for lattice structures and determining a shape of the structure to be manufactured based on characteristics of wires of a wireframe and the slices [Abstract, 0046, 0062]. Guimbretiere teaches another system for 3D printing wireframe meshes. using slicing to generate a wireframe, and determining shapes based on wire parameters [O07S)]. It would have been obvious to one of ordinary skill in the art to combine the teaches of Messner and Guimbretiere because they are both from the same field of endeavor (directed to 3D printing wireframe structures) and are directed to the same problem 
	Regarding claim 20, Messner in view of Guimbretiere teach the method according to claim 19, wherein the act of determining the shape to be rendered within the slice is based at least in part on an angle of intersection between the slice and the at least one of the plurality of line objects of the wireframe representation [Messner, 0031; the slice data structure defines each slice as a sequence of raster lines that are intersected at right angles.  The intersections of the raster and the right angle lines define pixels that store data indicating whether that pixel is or is not filled with material during the additive manufacturing process].
Furthermore, Das teaches wherein the act of determining the shape to be rendered within the slice is based at least in part on an angle of intersection between the slice and the at least one of the plurality of line objects of the wireframe representation [0345; the part height, layer thickness and angle are used to determine slice shape properties].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Das with Messner and Guimbretiere for the same reasons as disclosed above.


Allowable Subject Matter
The subject matter of claims 14 and 15 are allowable over the prior art.  Claims 14 and 15 would be allowable but for the current rejections under 35 U.S.C §112(a)/(b). 

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 
Examiner notes that claims 14 and 15 were not rejected themselves but were objected to as being dependent on a rejected base claim in the previous Office action.  Applicant seeks to introduce elements of the originally filed claims 14 and 15 in amendments to currently amended claims 1, 14 and 15.  
Amended claim 1 does not include sufficient subject matter from original claims 14 and 15 and is thus not allowable.  Claim 1 merely recites that the wire object includes a plurality of line objects.  As stated above, the specification lacks support for the introduction of the wire objects including a plurality of line objects.  Furthermore, it is unclear what the metes and bounds are of “a plurality of line objects”.  Consequently, the claim further is rejected under 35 U.S.C. 112(a)/(b) as disclosed above.  Claims 14 and 15 would be allowable but for the current rejections under 35 U.S.C §112(a)/(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yao, et al. (US Patent Publication 2021/0107231 A1), teaches a method for additive manufacturing using slicing tod etermine the contour of a shape to be manufactured [0083; a contour may be an outline representing a bounding a 2D shape formed based on an intersection between a slicing plane and a slicing layer and the 3B model].

Van den Hengel, et al. (US Patent Publication 2009/0009513 A1), teaches a method for generating a 3D model of an object from a 2D image and determining the shape of the 3D model to be generated from examination of the 2D image [Abstract].
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner




/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	28 January 2022